DETAILED ACTION
This Office Action is in response to Pre-Appeal Brief Request filed February 16, 2021.
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (“Effect of indium composition ratio on solution-processed nanocrystalline InGaZnO thin film transistors,” APPLIED PHYSICS LETTERS 94 (2009), 233501) in view of Iwasaki (US 2009/0045397) and further in view of Shimada et al. (WO 2009/041544)
Regarding claim 1, Kim et al. disclose a method for manufacturing a semiconductor device (first full paragraph on the right hand side column of page 233501-1), comprising the steps of: forming a gate electrode (MoW gate electrode); forming a gate insulating layer (SiNx gate insulator) over the gate electrode; forming an oxide semiconductor layer (InGaZnO active channel layer) over the gate insulating layer; forming a source electrode and a drain electrode (Ta layers) over the oxide semiconductor layer, wherein the oxide semiconductor layer is subjected to a first heat oC for 3 hours), wherein the first heat treatment is performed at a temperature of 350 9C or higher and lower than 750 9C (400oC), and wherein the oxide semiconductor layer comprises microcrystals or polycrystals (Title, ABSTRACT and first and second full paragraph on the left hand side column of page 233501-2).
Kim et al. differ from the claimed invention by not showing a method for manufacturing a liquid crystal display device, wherein the gate electrode is formed in a pixel portion, and by not comprising forming an insulating layer over the source electrode and the drain electrode, wherein the insulating layer is subjected to a second heat treatment, wherein the second heat treatment is performed at a temperature of 100 9C or higher and the temperature of the first heat treatment or lower.
Kim et al. further disclose using a thin film transistor (TFT) in a large area flat panel display (first full paragraph on the left hand side column of page 233501-1).
Iwasaki discloses in paragraph [0004] that “The TFT can be advantageously easily formed on a relatively large substrate by using techniques to form thin films, and as a result, the TFT has been widely used as a switching device and driver device of a flat panel display such as a liquid crystal display”, and that “That is, in an active matrix liquid crystal display (ALCD), ON/OFF operation of each image pixel is performed using a corresponding TFT formed on a glass substrate.”
Since both Kim et al. and Iwasaki teach a display device, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the large area flat panel display disclosed by Kim et al. can be a liquid crystal display device, where the gate electrode disclosed by Kim et al. can be formed in a pixel portion as a gate electrode of a TFT that witches on and off an image pixel as disclosed by 
Further regarding claim 1, Kim et al. in view of Iwasaki differ from the claimed invention by not comprising forming an insulating layer over the source electrode and the drain electrode, wherein the insulating layer is subjected to a second heat treatment, wherein the second heat treatment is performed at a temperature of 100 9C or higher and the temperature of the first heat treatment or lower.
Shimada et al. disclose a method of manufacturing a semiconductor device (Fig. 2), comprising forming an insulating layer (7) (line 23  on page 17 - line 8 of page 18) over a source electrode (5) and the drain electrode (6), wherein the insulating layer is subjected to a (second) heat treatment (heat treatment in the range of 100oC to 300oC on lines 3-8 of page 18), wherein the second heat treatment is performed at a temperature of 100 9C or higher and the temperature of the first heat treatment or lower, because the temperature range of 100oC to 300oC disclosed by Shimada et al. is lower than or equal to the first heat treatment temperature of 400oC disclosed by Kim et al.
Since both Kim et al. and Shimada et al. teach a method of manufacturing  semiconductor device, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the method of manufacturing a liquid crystal display device disclosed by Kim et al. in view of Iwasaki can further comprise forming an insulating layer over the source electrode and the drain electrode disclosed by Kim et al., wherein the insulating layer is subjected to a second heat treatment, wherein the 9C or higher and the temperature of the first heat treatment or lower as disclosed by Shimada et al., because (a) the insulating layer would better protect the device structure disclosed by Kim et al., which would improve device performance, stability and lifetime, (b) the second heat treatment disclosed by Shimada et al. would improve adhesion between the oxide semiconductor layer, the source and drain electrode and the insulating layer, and (c) furthermore, the second heat treatment in the oxidative atmosphere disclosed by Shimada et al. would reduce oxygen vacancies in the oxide semiconductor layer, improving quality of the oxide semiconductor layer, and enhancing carrier mobility and other electrical characteristics.
Regarding claim 2, Kim et al. further disclose that the oxide semiconductor layer (InGaZnO) comprises indium, gallium, and zinc.
Regarding claim 3, Shimada et al. further disclose for the method for manufacturing a liquid crystal display device according to claim 2 that the insulating layer (7) comprises silicon oxide (line 27 of page 17 - line 2 of page 18).
Regarding claim 4, Kim et al. in view of Iwasaki and further in view of Shimada et al. further disclose for the method for manufacturing a liquid crystal display device according to claim 1 that the gate electrode (MoW of Kim et al.) is formed over a substrate, which is inherent for Kim et al. since the MoW gate electrode should be deposited on a substrate, which corresponds to the substrate 10 in Fig. 1B of Iwasaki and the substrate 1 of Shimada et al., in the pixel portion in Kim et al. in view of Iwasaki and further in view of Shimada et al., especially because Applicants do not specifically claim what the pixel portion refers to.
QC or lower.
It would have been obvious, if not inherent, to one of ordinary skill in the art at the time the invetnion was made that the insulating layer 7 disclosed by Shimada et al. can be formed by setting a temperature of the substrate to room temperature or higher and 300 QC or lower, because (a) Shimada et al. do not disclose the temperature at which the insulating layer 7 is formed, which at least implicitly suggests that the temperature at which the insulating layer 7 is formed is room temperature since otherwise Shimada et al. would have disclosed the temperature at which the insulating layer 7 is formed, and (b) it would have been obvious to one of ordinary skill in the art at the time the invention was made that the insulating layer can be formed by setting a temperature of the substrate to room temperature or higher and 300 QC or lower since a low temperature deposition of the insulating layer such as a room temperature deposition of the insulating layer would be the simplest step of forming the insulating layer, which would reduce the manufacturing step and time, and thus would lower the manufacturing cost.
Regarding claim 5, Kim et al. further disclose that the oxide semiconductor layer (InGaZnO) comprises indium, gallium, and zinc.
Regarding claim 6, Shimada et al. further disclose that the insulating layer (7) comprises silicon oxide.
Regarding claim 7, Kim et al. in view of Iwasaki and further in view of Shimada et al. further disclose for the method for manufacturing a liquid crystal display device according to claim 1 that the insulating layer (7 of Shimada et al.) has, between the .

Claims 1-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (“Effect of indium composition ratio on solution-processed nanocrystalline InGaZnO thin film transistors,” APPLIED PHYSICS LETTERS 94 (2009), 233501) in view of Iwasaki (US 2009/0045397) and further in view of Ryu et al. (US 7,682,882)
Regarding claim 1, Kim et al. disclose a method for manufacturing a semiconductor device (first full paragraph on the right hand side column of page 233501-1), comprising the steps of: forming a gate electrode (MoW gate electrode); forming a gate insulating layer (SiNx gate insulator) over the gate electrode; forming an oxide semiconductor layer (InGaZnO active channel layer) over the gate insulating layer; forming a source electrode and a drain electrode (Ta layers) over the oxide semiconductor layer, wherein the oxide semiconductor layer is subjected to a first heat treatment (annealing at 400oC for 3 hours), wherein the first heat treatment is performed at a temperature of 350 9C or higher and lower than 750 9C (400oC), and wherein the oxide semiconductor layer comprises microcrystals or polvcrystals (Title, ABSTRACT and first and second full paragraph on the left hand side column of page 233501-2).
Kim et al. differ from the claimed invention by not showing a method for manufacturing a liquid crystal display device, wherein the gate electrode is formed in a pixel portion, and by not comprising forming an insulating layer over the source electrode and the drain electrode, wherein the insulating layer is subjected to a second 9C or higher and the temperature of the first heat treatment or lower.
Kim et al. further disclose using a thin film transistor (TFT) in a large area flat panel display (first full paragraph on the left hand side column of page 233501-1).
Iwasaki discloses in paragraph [0004] that “The TFT can be advantageously easily formed on a relatively large substrate by using techniques to form thin films, and as a result, the TFT has been widely used as a switching device and driver device of a flat panel display such as a liquid crystal display”, and that “That is, in an active matrix liquid crystal display (ALCD), ON/OFF operation of each image pixel is performed using a corresponding TFT formed on a glass substrate.”
Since both Kim et al. and Iwasaki teach a display device, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the large area flat panel display disclosed by Kim et al. can be a liquid crystal display device, where the gate electrode disclosed by Kim et al. can be formed in a pixel portion as a gate electrode of a TFT that witches on and off an image pixel as disclosed by Iwasaki, because (a) a liquid crystal display device has been one type of commonly manufactured flat panel display devices employing TFTs, and (b) the TFT disclosed by Kim et al. can be employed as a TFT in a pixel portion that switches on and off a pixel of the liquid crystal display device as disclosed by Iwasaki.
Further regarding claim 1, Kim et al. in view of Iwasaki differ from the claimed invention by not comprising forming an insulating layer over the source electrode and the drain electrode, wherein the insulating layer is subjected to a second heat treatment, 9C or higher and the temperature of the first heat treatment or lower.
Ryu et al. further disclose a method of manufacturing a semiconductor device, comprising forming an insulating layer (24 in Fig. 2E) (col. 8, line 22) over a source electrode (23a) (col. 7, line 46) and the drain electrode (23b) (col. 7, line 47), because otherwise the source and drain electrode would be shorted, wherein the insulating layer is subjected to a (second) heat treatment (Fig. 2F), wherein the second heat treatment is performed at a temperature of 100 9C or higher and the temperature of the first heat treatment or lower (about 200oC to about 400oC or about 200oC) (col. 8, lines 34-40), because the temperature range of about 200oC to about 400oC or the temperature of about 200oC is lower than or equal to the first heat treatment temperature of 400oC disclosed by Kim et al.
Since both Kim et al. and Ryu et al. teach a method of manufacturing a semiconductor device, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the method of manufacturing a liquid crystal display device disclosed by Kim et al. in view of Iwasaki can further comprise forming an insulating layer over the source electrode and the drain electrode disclosed by Kim et al., wherein the insulating layer is subjected to a second heat treatment, wherein the second heat treatment is performed at a temperature of 100 9C or higher and the temperature of the first heat treatment or lower as disclosed by Ryu et al., because (a) the insulating layer would better protect the device structure disclosed by Kim et al., which would improve device performance, stability and lifetime, and (b) the second heat treatment disclosed by Ryu et al. would result in a device structure where “carrier 
Regarding claim 2, Kim et al. further disclose that the oxide semiconductor layer (InGaZnO) comprises indium, gallium, and zinc.
Regarding claim 3, Kim et al. in view of Iwasaki and further in view of Ryu et al. differ from the claimed invention by not showing that the insulating layer comprises silicon oxide.
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the insulating layer 24 of Ryu et al. can comprise silicon oxide, because (a) a silicon oxide has been one of the most commonly employed passivation layer material in forming a semiconductor device due to its well-known dielectric characteristics as well as a low cost manufacturing process of forming a silicon oxide, and (b) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.
Regarding claim 4, Kim et al. in view of Iwasaki and further in view of Ryu et al. further disclose for the method for manufacturing a liquid crystal display device according to claim 1 that the gate electrode (MoW of Kim et al. which corresponds to 20 of Ryu et al.) is formed over a substrate, which is inherent for Kim et al. since the MoW gate electrode should be deposited on a substrate, which corresponds to the substrate 10 in Fig. 1B of Iwasaki and the substrate 10 of Ryu et al., in the pixel portion in Kim et al. in view of Iwasaki and further in view of Ryu et al., especially because Applicants do not specifically claim what the pixel portion refers to.
QC or lower.
It would have been obvious, if not inherent, to one of ordinary skill in the art at the time the invention was made that the insulating layer can be formed by setting a temperature of the substrate to room temperature or higher and 300 QC or lower, because (a) Ryu et al. do not disclose the temperature at which the insulating layer 24 is formed, which at least implicitly suggests that the temperature at which the insulating layer 24 is formed is room temperature since otherwise Ryu et al. would have disclosed the temperature at which the insulating layer 24 is formed, and (b) it would have been obvious to one of ordinary skill in the art at the time the invention was made that the insulating layer can be formed by setting a temperature of the substrate to room temperature or higher and 300 QC or lower since a low temperature deposition of the insulating layer such as a room temperature deposition of the insulating layer would be the simplest step of forming the insulating layer, which would reduce the manufacturing step and time, and thus would lower the manufacturing cost.
Regarding claim 5, Kim et al. further disclose that the oxide semiconductor layer (InGaZnO) comprises indium, gallium, and zinc.
Regarding claim 6, Kim et al. in view of Iwasaki and further in view of Ryu et al. differ from the claimed invention by not showing that the insulating layer comprises silicon oxide.
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the insulating layer 24 of Ryu et al. can comprise silicon oxide, In re Leshin, 125 USPQ 416.
Regarding claim 7, Kim et al. in view of Iwasaki and further in view of Ryu et al. further disclose for the method for manufacturing a liquid crystal display device according to claim 1 that the insulating layer (24 of Ryu et al.) has, between the source electrode (23a of Ryu et al.) and the drain electrode (23b of Ryu et al.), a region in contact with the oxide semiconductor layer (22 of Ryu et al., which corresponds to the InGaZnO active channel layer of Kim et al.).

Response to Arguments
Applicants' arguments filed February 16, 2021 have been fully considered but they are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamazaki et al. (US 6,828,179)
Jung et al. (US 8,866,136)
Sato et al. (US 2010/0283049)
Miyairi et al. (US 2010/0035379)

Kim et al. (US 2008/0315200)
Park et al. (US 2008/0197350)
Iwasaki et al. (US 8,188,471)
Cheong et al. (US 8,071,434)
Yano et al. (US 8,384,077)
Yano et al. (US 8,461,583)
Shimada et al. (US 8,563,977)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        March 22, 2021
/JAY C KIM/Primary Examiner, Art Unit 2815